DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 8-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 18 and 19 of U.S. Patent No. 11088028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, 8, 11 are narrower versions of claim 13 of US 11088028 B2.
Claims 5, 15 read on claim 14 of US 11088028 B2.
Claims 6, 14 read on claim 15 of US 11088028 B2.
Claim 9 reads on claim 19 of US 11088028 B2.
Claims 1, 4, 11-12, 17-20 read on claim 16 of US 11088028 B2.  
Claim 2 is implied by claim 16 of US 11088028 B2.
Claim 3 reads on claim 18 of US 11088028 B2.
Claim 12 reads on claim 18 of US 11088028 B2.
Claims 1, 7, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12 of U.S. Patent No. 11088028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is a narrower version of claim 1 of US 11088028 B2.
Claim 7 reads on claim 10 of US 11088028 B2.
Claim 9 reads on claim 11 of US 11088028 B2.
Claim 10 reads on claim 12 of US 11088028 B2.
Claims 11, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11088028 B2 in view of Tak et al. (US 2018/0286676 A1).
Claim 10 of U.S. Patent No. 11088028 B2 teaches most limitations of claim 11 except “forming a source/drain region in the recess”.  
Tak teaches a method of forming a finFET (Figs. 3D-3E of Tak). The method comprises: etching a recess (R in Fig. 3D) in a fin; perform a cleaning process of the recess (as described in [0066] of Tak); then the S/D region (130 in Fig. 3E of Tak) are epitaxially grown into the recess ([0073] of Tak).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed S/D region as according to Tak.  The recess of claim 01 of U.S. Patent No. 11088028 B2 is intended for the S/D region as suggested in claim 2.  Tak’s method is a typical way to fill a S/D region in the art.
Claim 13 reads on claim 10 of U.S. Patent No. 11088028 B2 in view of Tak.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-11, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak et al. (US 2018/0286676 A1).
Regarding claim 1, Tak teaches a method (method in Figs. 3A-3J of Tak) of forming a semiconductor device (FinFET device in Fig. 3J), the method comprising: 
forming a recess (R in Fig. 3D) in a semiconductor material (material of fins FA); 
performing a wet etch process (first cleaning process in [0066] of Tak) to clean the recess; 
treating the recess with a plasma process (second cleaning process in [0066] of Tak); and 
performing a dry etch process (third etching process in [0066]-[0067] of Tak) to clean the recess after the plasma process and the wet etch process.  
Regarding claim 5, Tak teaches all the limitations of the method of claim 1, and also teaches wherein the plasma process is performed using a gas source comprising a hydrogen gas (as stated in [0066] of Tak, the plasma in second cleaning process is a hydrogen plasma).  
Regarding claim 8, Tak teaches all the limitations of the method of claim 1, and further comprising forming a source/drain region (130 in Fig. 3E) in the recess after performing the dry etch process.  
Regarding claim 9, Tak teaches all the limitations of the method of claim 1, and also teaches wherein the wet etch process is performed using diluted hydrofluoric acid ([0066] of Tak), or a solution comprising di-ionized water and ozone.  
Regarding claim 10, Tak teaches all the limitations of the method of claim 1, and also teaches wherein the dry etch process is performed using a mixture of ammonia and nitrogen trifluoride (as described in [0066] of Tak), or a mixture of ammonia and hydrogen fluoride.
Regarding claim 11, Tak teaches a method (method in Figs. 3A-3J of Tak) of forming a semiconductor device(FinFET device in Fig. 3J), the method comprising: 
forming a recess (R in Fig. 3D) in a substrate (110) adjacent to a gate structure (DGS);
performing a plasma process (second cleaning process in [0066] of Tak) to treat the recess; 
performing a wet etch process (first cleaning process in [0066] of Tak) to clean the recess; and 
forming a source/drain region (130 in Fig. 3E) in the recess. 
Regarding claim 15, Paterson in view of Tak teaches all the limitations of the method of claim 11, and also teaches wherein performing the plasma process comprises applying electrically neutral hydrogen radicals and a hydrogen gas (these are implicit in a hydrogen plasma) to the recess.  
 
Regarding claim 17, Tak teaches a method (method in Figs. 3A-3J of Tak) of forming a semiconductor device (FinFET device in Fig. 3J), the method comprising: 
removing a portion of a semiconductor fin (FA) to form a recess (R in Fig. 3D); 
treating surface regions of the semiconductor fin exposed by the recess using a plasma process (second cleaning process in [0066] of Tak); 
performing a wet etch process (first cleaning process in [0066] of Tak) to clean the recess; and 
performing a dry etch process (third etching process in [0066]-[0067] of Tak) to clean the recess.  
Regarding claim 18, Tak teaches all the limitations of the method of claim 17, and further comprising epitaxially growing a source/drain region (130 in Fig. 3E) in the recess.  
Claims 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak and supported by Limdulpaiboon et al. (US 2014/0273493 A1).
Regarding claim 6, Tak teaches all the limitations of the method of claim 5, but and also teaches that wherein treating the recess comprises: 
igniting first portions of the hydrogen gas into a plasma (this step is implicit for a hydrogen plasma process); 
passing the plasma through a filtering mechanism, wherein the filtering mechanism filters out electrically charged hydrogen ions while letting through hydrogen radicals which are not electrically charged (as described in [0066] of Tak, the hydrogen plasma is supplied by a remote plasma system.  Paragraph [0028] of Limdulpaiboon discloses a remote plasma source is located at a distance from the treatment location to allow some filtering of the plasma components using suitable electrode configurations.  This filtering mechanism reduces electrically charged hydrogen ions and electrons so that only atomic or molecular radicals reach the substrate); and 
applying the hydrogen radicals and second portions of the hydrogen gas to the recess (this is implied in the plasma treatment step since this treatment is performed on the surface of the recess R of Tak. The hydrogen gas needs to be continuously supplied in a plasma to maintain an appropriate conditions for the plasma).  
Regarding claim 16, Paterson in view of Tak teaches all the limitations of the method of claim 15, and also teaches wherein performing the plasma process comprises, before the applying: generating a plasma from the hydrogen gas; and filtering out electrically charged ions from the plasma (as described in [0066] of Tak, the hydrogen plasma is supplied by a remote plasma system.  Paragraph [0028] of Limdulpaiboon discloses a remote plasma source is located at a distance from the treatment location to allow some filtering of the plasma components using suitable electrode configurations.  This filtering mechanism reduces electrically charged hydrogen ions and electrons so that only atomic or molecular radicals reach the substrate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 2014/0302678 A1) in view of Tak et al. (US 2018/0286676 A1).
Regarding claim 1, Paterson teaches a method (method in Fig. 8 of Paterson) of forming a semiconductor device (FinFET with S/D regions formed by method in Fig. 8), the method comprising: 
forming a recess (recess formed by the last vertical etch in Fig. 8 of Paterson) in a semiconductor material (material of fin 701); 
treating the recess with a plasma process (the last lateral etch in Fig. 8, which is a dry etch with plasma as described in [0107] of Paterson).
But Paterson does not teach that the method comprising: performing a wet etch process to clean the recess; performing a dry etch process to clean the recess after the plasma process and the wet etch process.  
Tak teaches a method of cleaning a surface of an S/D recess (see Figs. 3D-3E of Tak).  The method comprises: performing a wet etch process (first cleaning process as described in [0066]) to clean the recess; a second cleaning process (see [0066]); performing a dry etch process (third etching process in [0066]-[0067] of Tak) to clean the recess after the plasma process and the wet etch process.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Tak’s cleaning method in order to remove any impurities and residual native oxide layer before forming the S/D region in Paterson.
In Paterson’s method, it would be obvious to one of ordinary skill in the art that after the last lateral etch, there would be no oxidizing step since this would isolate the S/D region from the channel region and render the device inoperative.  Tak’s cleaning method would be performed at this point before the epitaxial S/D regions are formed. 
Regarding claim 2, Paterson in view of Tak teaches all the limitations of the method of claim 1, and also teaches wherein the plasma process removes the semiconductor material exposed by the recess at a first etch rate (vertical etch rate of the lateral etch step in Fig. 8 of Paterson) along a depth direction of the recess, and removes the semiconductor material exposed by the recess at a second etch rate (lateral etch rate in the lateral etch step) along a lateral direction of the recess perpendicular to the depth direction, wherein the first etch rate is smaller than the second etch rate (as the label indicates and as shown in Fig. 8 of Paterson, in the lateral etch step, the vertical etch rate is smaller than the lateral etch rate).  
Regarding claim 3, Paterson in view of Tak teaches all the limitations of the method of claim 2, and further comprising adjusting a ratio between the second etch rate and the first etch rate by changing a pressure of the plasma process (as described in [0106]-[0107] of Paterson, the pressure of the vertical and lateral etches are in different ranges, so it would be obvious that the pressure of the plasma process must be adjusted to obtain lateral etch or vertical etch).  
Regarding claim 4, Paterson in view of Tak teaches all the limitations of the method of claim 1, and also teaches wherein treating the recess increases a width of the recess more than a depth of the recess (as shown in Fig. 8 of Paterson).  
Regarding claim 7, Paterson in view of Tak teaches all the limitations of the method of claim 1, and also teaches wherein treating the recess is performed before the wet etch process (as incorporated in claim 1 above, Tak’s cleaning method is performed after the lateral etch).  
 
Regarding claim 11, Paterson a method (method in Fig. 8 of Paterson) of forming a semiconductor device (FinFET with S/D regions formed by method in Fig. 8), the method comprising: 
forming a recess (recess formed by the last vertical etch in Fig. 8 of Paterson)  in a substrate (substrate of fin 701) adjacent to a gate structure (703); 
performing a plasma process (the last lateral etch in Fig. 8, which is a dry etch with plasma as described in [0107] of Paterson) to treat the recess.
But Paterson does not teach the method comprising: performing a wet etch process to clean the recess; and forming a source/drain region in the recess.  
Tak teaches a method of cleaning a surface of an S/D recess (see Figs. 3D-3E of Tak).  The method comprises: performing a wet etch process (first cleaning process as described in [0066]) to clean the recess; a second cleaning process (see [0066]); performing a dry etch process (third etching process in [0066]-[0067] of Tak) to clean the recess after the plasma process and the wet etch process.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Tak’s cleaning method in order to remove any impurities and residual native oxide layer before forming the S/D region in Paterson.
In Paterson’s method, it would be obvious to one of ordinary skill in the art that after the last lateral etch, there would be no oxidizing step since this would isolate the S/D region from the channel region and render the device inoperative.  Tak’s cleaning method would be performed at this point before the epitaxial S/D regions are formed.
Regarding claim 12, Paterson in view of Tak teaches all the limitations of the method of claim 11, and also teaches wherein the plasma process expands a width of the recess more than a depth of the recess (as the label indicates and as shown in Fig. 8 of Paterson, in the lateral etch step, the vertical etch rate is smaller than the lateral etch rate).  
Regarding claim 13, Paterson in view of Tak teaches all the limitations of the method of claim 12, and further comprising performing a dry etch process (third etching process in [0066]-[0067] of Tak as combined in claim 11 above) to clean the recess after the plasma process and the wet etch process.  
Regarding claim 14, Paterson in view of Tak teaches all the limitations of the method of claim 13, and also teaches wherein the wet etch process and the dry etch process remove oxide at a surface of the substrate exposed by the recess (as taught in [0068] of Tak), wherein the plasma process reduces a concentration of impurities in surface regions of the substrate exposed by the recess (as the lateral etch step of Patterson removes material from the recess, it would also remove the impurities of the surface regions), wherein the impurities comprise oxygen (lateral etch step of Patterson also removes some silicon oxide), carbon, chloride, or fluoride.  
Regarding claim 17, Paterson teaches a method (method in Figs. 3A-3J of Tak) of forming a semiconductor device (FinFET device in Fig. 3J), the method comprising: 
removing a portion (portion of fin 701 removed by the vertical etch) of a semiconductor fin to form a recess (recess formed by the last vertical etch in Fig. 8 of Paterson);  
treating surface regions (the last lateral etch in Fig. 8, which is a dry etch with plasma as described in [0107] of Paterson is performed on the recess, which is also on the surface region of recess created by the vertical etch) of the semiconductor fin exposed by the recess using a plasma process (the last lateral etch).
But Paterson does not teach that the method comprising: performing a wet etch process to clean the recess; and performing a dry etch process to clean the recess.  
Tak teaches a method of cleaning a surface of an S/D recess (see Figs. 3D-3E of Tak).  The method comprises: performing a wet etch process (first cleaning process as described in [0066]) to clean the recess; a second cleaning process (see [0066]); performing a dry etch process (third etching process in [0066]-[0067] of Tak) to clean the recess after the plasma process and the wet etch process.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Tak’s cleaning method in order to remove any impurities and residual native oxide layer before forming the S/D region in Paterson.
In Paterson’s method, it would be obvious to one of ordinary skill in the art that after the last lateral etch, there would be no oxidizing step since this would isolate the S/D region from the channel region and render the device inoperative.  Tak’s cleaning method would be performed at this point before the epitaxial S/D regions are formed.
Regarding claim 19, Patterson in view of Tak teaches all the limitations of the method of claim 17, and also teaches wherein the plasma process expands dimensions of the recess, wherein a width of the recess, measured along a longitudinal direction of the semiconductor fin, is expanded more than a depth of the recess by the plasma process (as the label indicates and as shown in Fig. 8 of Paterson, in the lateral etch step, the vertical etch rate is smaller than the lateral etch rate).  
Regarding claim 20, Patterson in view of Tak teaches all the limitations of the method of claim 17, and further comprising forming a gate structure (703 in Fig. 8 of Patterson) over the semiconductor fin before removing the portion of the semiconductor fin, wherein the recess is formed adjacent to the gate structure (as shown in Fig. 8 of Patterson), wherein a distance between a sidewall of the recess and a closest gate spacer along a sidewall of the gate structure is reduced by the plasma process (as shown in Fig. 8 of Patterson, the sidewall of the S/D recess extends laterally toward the gate during the lateral etch process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822